                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
                                                     § CASE NUMBER 6:18-CR-50-JRG-KNM
v.                                                   §
                                                     §
                                                     §
LISA MICHELE POWERS (1)                              §


                  ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                           FINDING DEFENDANT GUILTY
                           PURSUANT TO RULE 11 (c)(1)(C)

       On this day, the Court considered the Findings of Fact and Recommendation of United States

Magistrate Judge K. Nicole Mitchell regarding Defendant=s plea of guilty under the provisions of Rule

11(c)(1)(C) to Count 1 of the Indictment charging Defendant with a violation of 21 U.S.C. § 846,

Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine. Having conducted a

proceeding in the form and manner prescribed by FED. R. CRIM P. 11, the Magistrate Judge recommends

that the Court accept the defendant=s guilty plea, reserving to the District Judge the option of rejecting the

Plea Agreement if, after review of the presentence report, the agreed sentence is determined not to be the

appropriate disposition of the case. The parties waived their right to file objections to the Findings of Fact

and Recommendation. The Court is of the opinion that the Findings of Fact and Recommendation should

be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United States

Magistrate Judge, filed on November 19, 2018 are hereby ADOPTED.

       It is further ORDERED that, pursuant to Defendant=s plea agreement, the Court finds Lisa Michele

Powers GUILTY of Count 1 of the Indictment in the above-numbered cause, reserving to the District



                                                      1
Judge the option of rejecting the Plea Agreement if, after review of the presentence report, the agreed

sentence is determined not to be the appropriate disposition of the case.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 20th day of November, 2018.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                                     2
